DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated September 14, 2021, was submitted on October 29, 2021.  Claims 1, 15 and 19 were amended.  Claims 13 and 20 were canceled.  Claims 1-12 and 14-19 are currently pending.
The amendments to claims 15 and 19 have overcome the prior art rejections of claims 15-19 (¶¶ 23, 34-36, 40 and 43-45 of the Office Action).  These rejections have therefore been withdrawn.
Claim 1 was amended to incorporate the limitations of dependent claim 13.  Claim 13, along with claim 14, was mistakenly indicated to be allowable in the previous Office Action due to an error in revising the Office Action (¶¶ 46-47 and 16 of the Office Action).  In particular, claims 13 and 14 were clearly rejected over prior art in the Office Action (¶¶ 8 and 16-17 of the Office Action).  Claims 13 and 14 were also indicated in the Office Action summary to be rejected claims.  The indication that claims 13 and 14 were allowable in the Office Action is therefore clearly an error.
The prior art rejection of claims 1, 3-7, 9, 12 and 14 as set forth in the previous Office Action (¶¶ 8-19 of the Office Action) is being maintained.  Since claim 1 was amended to incorporate the limitations of claim 13, claim 1 as amended is being rejected for the reasons set forth in the previous Office Action with respect to claim 13.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 12 and 14 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Farnworth et al. (U.S. Patent Application Publication No. 2003/0203158 A1, cited in previous Office Action).
Regarding claim 1, Farnworth discloses a three-dimensional object, comprising: a light polymerized body (Abstract of Farnworth, monolithic polymeric housing structure produced using stereolithography); at least one internal chamber residing within the light polymerized body ([0063] of Farnworth, unpolymerized liquid material trapped within structure upon completion of upper layer; FIG. 27, [0081] of Farnworth, unpolymerized liquid material in interior of object), the at least one internal chamber having at least one frangible wall ([0081] of Farnworth, opening formed in walls of structure to enable evacuation of unpolymerized material; wall of internal chamber in which the hole is formed is necessarily frangible or breakable; the examiner notes that frangible is not defined and therefore encompasses any wall which can be broken); and a curable component contained within the at least one internal chamber ([0081] of Farnworth, unpolymerized material in interior of object is curable), wherein the light 
Regarding claim 3, Farnworth discloses that the curable component is curable by exposure to heat, microwave irradiation, or combinations thereof ([0063] of Farnworth, unpolymerized liquid material can be thermally cured; claim requires only one of the recited curing types).
Regarding claim 4, Farnworth does not specifically disclose that the at least one frangible wall is configured to be broken by an insertable object such that the insertable object makes contact with the curable component contained within the internal chamber.  Farnworth, however, discloses forming an opening in walls of the structure to enable evacuation of unpolymerized material from the chamber ([0081] of Farnworth).  The wall in which the holes was formed would necessarily be frangible or breakable.  The walls of the structure of Farnworth, therefore, would necessarily be configured to be broken by an insertable object.  The examiner notes that the claim does not specify the dimensions of the object or the conditions under which the object is inserted and therefore encompasses walls that are frangible by insertion of any component under any conditions.
Regarding claim 5, Farnworth discloses that the light polymerized body is further curable ([0063] of Farnworth, unpolymerized liquid material can be thermally cured) but does not specifically disclose that when the insertable object is in the internal chamber, the curable Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original) (MPEP § 2114 II).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Since the unpolymerized liquid material in the chamber of Farnworth can be thermally cured ([0063] of Farnworth) and since the chamber has a frangible wall configured to be broken by an insertable object (see analysis of claim 4 above), an object could be inserted into the chamber in Farnworth and, upon curing of the unpolymerized liquid in the chamber, the resulting polymerized body would form a solid unitary member bonded to the object.
Regarding claim 6, Farnworth does not specifically disclose that the insertable component has an orifice formed therein.  Claim 6, however, is not directed to the insertable object but rather to the 3D object into which the object can be inserted.  Moreover, the insertable object is not a positively recited element of the claim but, rather, is recited in claim 4 from which claim 6 depends to define the characteristics of the frangible wall (i.e., the frangible wall being configured to be broken by the insertable object).  The walls of the structure of Farnworth would necessarily be configured to be broken by an insertable object as recited in claim 6.  The 
Regarding claim 7, Farnworth does not specifically disclose that the insertable component further comprises a removeable plug in the orifice.  Claim 7, however, is not directed to the insertable object but rather to the 3D object into which the object can be inserted.  Moreover, claim 7 requires that the frangible wall of the 3D object is configured to be broken by an insertable component as recited in claim 7.  The walls of the structure of Farnworth, however, would necessarily be configured to be broken by an insertable component as recited in claim 7.  The examiner notes that the claim does not specify the dimensions of the object or the conditions under which the object is inserted and therefore covers insertion of any component under any conditions.
Regarding claim 12, Farnworth discloses that the three-dimensional object comprises an electrical connector, an electronic device housing, a biomedical device, a mechanical device housing, a bushing or gasket, or a fastener (Abstract, [0003] of Farnworth, housing for mechanical or electro-mechanical structures).
Regarding claim 14, Farnworth discloses that the light polymerized body, the at least one frangible wall, and the curable component are formed from a single polymerizable liquid ([0081] of Farnworth, 3D object made by polymerizing liquid material; unpolymerized liquid material remains in interior of 3D object after polymerizing).
Claim 9 is rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Farnworth as evidenced by Cibatool MSDS (Ciba Specialty Chemicals Corporation North America, http://www.3dsystems.ru/global/files/materials/5170.pdf, cited in previous Office Action).
Regarding claim 9, Farnworth does not specifically disclose that the curable component comprises epoxy.  Farnworth, however discloses using specific resins including Cibatool SL 5170 ([0065] of Farnworth).  As evidenced by Cibatool MSDS, Cibatool SL 5170 resin is an epoxy resin (pg. 1 of Cibatool).
Allowable Subject Matter
Claims 2, 8, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-19 are allowed.
Regarding claims 2, 15 and 19, the closes prior art is to Farnworth which discloses a light polymerized body made by stereolithography comprising an internal chamber with a frangible wall and a curable component contained within the chamber wherein the chamber and curable component are produced by underexposing the region defining the chamber during stereolithography (see analysis of claim 1 above).  Farnworth, however, does not teach or reasonably suggest a three-dimensional object as recited in claims 2, 15 or 19 comprising at least one channel extending inwardly from an outer surface toward the internal chamber and at least a portion of the at least one channel being adjacent to the at least one frangible wall of the at least one internal chamber.  Claims 8, 10 and 11 depend from claim 2 and would therefore also be allowable if claim 2 were rewritten in independent form.  Claims 16-18 depend from claim 15 and would therefore also be allowable if claim 2 were rewritten in independent form.
Response to Arguments
The applicant asserts that claim 1 has been amended to incorporate the limitations of dependent claim 13 and is therefore allowable based on the indication in the previous Office Action that claim 13 was allowable (pg. 7, 3rd full ¶ of the amendment).  As set forth above, however, claim 13 was rejected on prior art grounds in the Office Action and indicated on the Office Action summary as being a rejected claim.  The indication of allowability of claim 13 was therefore clearly an error.  The examiner notes that the prior art rejection of claim 13 was not addressed in the amendment (¶ spanning pp. 7-8 of the amendment).   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                            
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746